NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0115n.06

                                           No. 20-1832

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                    FILED
                                                                                  Mar 03, 2021
 UNITED STATES OF AMERICA,                               )                    DEBORAH S. HUNT, Clerk
                                                         )
        Plaintiff-Appellee,                              )
                                                         )
                                                                ON APPEAL FROM THE
                v.                                       )
                                                                UNITED STATES DISTRICT
                                                         )
                                                                COURT FOR THE EASTERN
 BRYAN SORRELL,                                          )
                                                                DISTRICT OF MICHIGAN
                                                         )
        Defendant-Appellant.                             )
                                                         )



BEFORE: McKEAGUE, GRIFFIN, and NALBANDIAN, Circuit Judges.

       GRIFFIN, Circuit Judge.

       Defendant Bryan Sorrell appeals the district court’s denial of his motion for compassionate

release. He argues that that the district court erred by applying the policy statement contained in

United States Sentencing Guidelines § 1B1.13 to conclude that he was ineligible for release, and

that its weighing of the 18 U.S.C. § 3553(a) factors was an abuse of discretion. While it has now

been established that § 1B1.13 does not apply to defendant-brought motions for compassionate

release, we affirm because the district court adequately explained why the § 3553(a) factors did

not weigh in Sorrell’s favor.

                                                I.

       In 2015, a jury convicted Sorrell and others of several charges, including conspiracy to

commit murder in aid of racketeering, arising from their involvement in the Phantom Outlaw

Motorcycle Club. The evidence put forward at the trial established that Sorrell shot Leon McGee,
No. 20-1832, United States v. Sorrell


a member of a rival motorcycle gang, several times on September 8, 2013. See United States v.

Nicholson, 716 F. App’x 400, 407 (6th Cir. 2017). The district court sentenced Sorrell to 252

months in prison, and he began serving his term of imprisonment in November 2015 with a

projected release date of September 23, 2031.

       On July 20, 2020, Sorrell moved the district court for compassionate release under

18 U.S.C. § 3582(c)(1)(A). He asserted that the COVID-19 pandemic constituted an extraordinary

and compelling circumstance warranting a sentence reduction because his asthma rendered him

especially vulnerable, and his rehabilitation while incarcerated meant that he did not pose a danger

to the community if released. Further, defendant argued that the § 3553(a) factors weighed in his

favor because he had been rehabilitated. The government opposed Sorrell’s motion.

       In a four-page written order, the district court sided with the government. It concluded that

the § 3553 factors did not weigh in Sorrell’s favor because “[t]he nature and circumstances of this

offense were extremely violent and harmful” and “[t]here is a need for the long sentence the Court

imposed to promote respect for the law, provide just punishment, adequately deter criminal

conduct, and to protect the public from further crimes by Mr. Sorrell, notwithstanding his good

conduct in a prison environment.” As an alternative ruling, the court further concluded defendant

had not demonstrated any extraordinary and compelling reason warranting a reduction of his

sentence, citing § 1B1.13, and that Sorrell would still be a danger to the safety of the community

meaning that he was ineligible for compassionate release. Sorrell timely appealed.

                                                II.

                                                A.

       A district court generally “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c).            This prohibition, however, comes with a few



                                                -2-
No. 20-1832, United States v. Sorrell


exceptions. Id. § 3582(c)(1)–(2). Among them, a district court may grant what has come to be

known as “compassionate release.” While compassionate release has long been a feature of federal

law, the First Step Act of 2018 allowed incarcerated persons to file their own motions for the first

time, rather than relying on the Bureau of Prisons. This, combined with the ongoing pandemic

related to COVID-19, has resulted in the rapid development of our compassionate release

jurisprudence. Accordingly, since the district court’s denial of Sorrell’s motion, we have issued

several precedential decisions providing guidance on how district courts are to evaluate

compassionate release motions brought by prisoners. See, e.g., United States v. Ruffin, 978 F.3d

1000 (6th Cir. 2020); United States v. Jones, 980 F.3d 1098 (6th Cir. 2020); United States v. Elias,

984 F.3d 516 (6th Cir. 2021); United States v. Quintanilla Navarro, 986 F.3d 668 (6th Cir. 2021);

United States v. Hampton, 985 F.3d 530 (6th Cir. 2021); United States v. Sherwood, 986 F.3d 951

(6th Cir. 2021).

       First, Ruffin explained that there are three substantive requirements for granting

compassionate release under § 3582(c)(1)(A). 978 F.3d at 1004–05. “[T]he court initially must

‘find’ that ‘extraordinary and compelling reasons warrant such a reduction.’” Id. at 1004 (quoting

§ 3582(c)(1)(A)(i)). Second, “the court next must ‘find’ ‘that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.’” Id. at 1005 (brackets

omitted) (quoting § 3582(c)(1)(A)(ii)). Third, “[e]ven if a district court finds that extraordinary

and compelling reasons exist and that a sentence reduction comports with [the applicable policy

statements], the court may not grant the reduction before ‘considering the factors set forth

in section 3553(a) to the extent that they are applicable.’” Id. (quoting § 3582(c)(1)(A)). Where




                                                -3-
No. 20-1832, United States v. Sorrell


a district court denies a motion based on its weighing of the § 3553 factors, we review for an abuse

of discretion. Id. at 1005.

       Next, in Jones, we concluded that the policy statement contained in U.S.S.G. § 1B1.13

does not apply to defendant-brought motions for compassionate release. See Jones, 980 F.3d at

1108–11. Elias then reiterated that district courts have discretion to define “extraordinary and

compelling reasons” differently than § 1B1.13, and further clarified that “district courts may deny

compassionate-release motions when any of the three prerequisites listed in § 3582(c)(1)(A) is

lacking and do not need to address the others.” 984 F.3d at 519.

       Our most recent cases have grappled with the adequacy of district courts’ explanation for

denying compassionate release. In Hampton, we held that remand was warranted where it was

unclear whether the district court strictly relied on § 1B1.13 to deny relief or had independently

concluded that the defendant had not demonstrated extraordinary and compelling circumstances.

985 F.3d at 531. This “unique instance,” we said, meant that the “district court’s assessment [was]

not [amenable] [to] ‘meaningful appellate review.’” Id. (quotation omitted). Quintanilla Navarro

addressed a related issue: the extent to which a district court may use a “barebones” form order to

deny a motion for compassionate release. 986 F.3d at 670–72. We concluded, based on Supreme

Court guidance, that the defendant’s motion for compassionate release—premised solely upon the

advent of the COVID-19 pandemic and the defendant’s poor health—was a “conceptually simple

matter” that could be resolved by form order. Id. at 670 (internal quotation marks omitted). Most

recently, we reiterated in Sherwood that Guidelines § 1B1.13(2)’s requirement that a defendant

not be a danger to the community is not a permissible basis for the denial of a defendant-initiated

motion for compassionate release, although district courts are free to consider a defendant’s history




                                                 -4-
No. 20-1832, United States v. Sorrell


and characteristics, including his propensity to be a danger to the community, when balancing the

§ 3553(a) factors. 986 F.3d at 953–54.

                                                 B.

       We now turn back to the issues presented by defendant’s appeal.

       As an initial matter, the government concedes that the district court mistakenly relied on

U.S.S.G. § 1B1.13 both to define “extraordinary and compelling reasons” and to conclude that

Sorrell’s present dangerousness rendered him ineligible for compassionate release under

§ 1B1.13(2). Although the matter was unsettled when the district court resolved Sorrell’s motion,

Jones and Elias make clear that U.S.S.G. § 1B1.13 is not an applicable policy statement for

defendant-initiated motions for compassionate release. See Elias, 984 F.3d at 519. However,

because the district court also explained that it would deny relief based on its weighing of the §

3553(a) factors, its application of § 1B1.13 does not require reversal. See Ruffin, 978 F.3d at 1008.

In other words, this is not a case where it was unclear whether the district court gave more than

one independent justification to deny the motion as in Hampton, nor is it a case akin to Sherwood

where the district court relied solely upon § 1B1.13(2) to deny relief.

       Regarding the district court’s weighing of the § 3553 factors, Sorrell claims that the district

court did not sufficiently recognize his rehabilitative efforts, his good behavior in prison, and the

Bureau of Prison’s assessment that he is at a low risk for recidivism. He further observes that other

district court judges have granted sentencing reductions to other prisoners who had served only

small percentages of their sentence at the time their motion for compassionate release was granted.

       These arguments are unconvincing to establish an abuse of discretion in the district court’s

order. At bottom, the court recognized the positive developments in Sorrell’s life since he had

been incarcerated, but nevertheless concluded that they were insufficient to tip the § 3553(a) scales



                                                 -5-
No. 20-1832, United States v. Sorrell


in his favor—specifically citing the factors it thought relevant in the process. Even if another

district judge would weigh the § 3553(a) factors differently than the court did here, we see no

abuse of discretion in the court’s reasoning because it did not rely on clearly erroneous findings of

fact, employ an erroneous legal standard, or improperly apply the law. See United States v.

Flowers, 963 F.3d 492, 497 (6th Cir. 2020).

       Finally, to the extent that defendant challenges the adequacy of the district court’s

explanation and faults it for not conducting an extensive “contemporaneous review” of the § 3553

factors, Quintanilla Navarro establishes that the district court’s four-page order did enough to

explain its reasoning to enable meaningful appellate review. Nothing more is required. See 986

F.3d at 670–71 (citing United States v. Chavez-Meza, 138 S. Ct. 1959, 1966 (2018)); see also

United States v. Keefer, 832 F. App’x 359, 363 (6th Cir. 2020) (“[B]usy district courts do not abuse

their discretion in this context merely because they do not issue exhaustive opinions.”).

                                                III.

       For these reasons, we affirm the judgment of the district court.




                                                -6-